                   Case 20-11648-JTD             Doc 726       Filed 11/05/20        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    AAC HOLDINGS, INC., et al., 1                            Case No. 20-11648 (JTD)

                     Debtors.                                (Jointly Administered)

                                                             Re: Docket No. 680

                ORDER REGARDING MOTION OF CLAUDIA HAUGEN AND
             KELLY HAUGEN, AS HEIRS OF THE ESTATE OF JOSEPH HAUGEN,
               FOR RELIEF FROM AUTOMATIC STAY UNDER 11 U.S.C. § 362

             Upon consideration of the Motion of Claudia Haugen and Kelly Haugen, as Heirs of the

Estate of Joseph Haugen, for Relief from the Automatic Stay Under 11 U.S.C. § 362 (the

“Motion”);2 and the Court having jurisdiction over the matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012; and this matter being a core proceeding



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Recovery First of Florida, LLC (3005); Fitrx, LLC (5410); Oxford Treatment Center, LLC (7853);
Oxford Outpatient Center, LLC (0237); Concorde Treatment Center, LLC (6483); New Jersey Addiction Treatment
Center, LLC (7108); ABTTC, LLC (7601); Laguna Treatment Hospital, LLC (0830); AAC Las Vegas Outpatient
Center, LLC (5381); Greenhouse Treatment Center, LLC (4402); AAC Dallas Outpatient Center, LLC (6827);
Forterus Health Care Services, Inc. (4758); Solutions Treatment Center, LLC (8175); San Diego Addiction Treatment
Center, Inc. (1719); River Oaks Treatment Center, LLC (0640); Singer Island Recovery Center LLC (3015); B&B
Holdings Intl LLC (8549); The Academy Real Estate, LLC (9789); BHR Oxford Real Estate, LLC (0023); Concorde
Real Estate, LLC (7890); BHR Greenhouse Real Estate, LLC (4295); BHR Ringwood Real Estate, LLC (0565); BHR
Aliso Viejo Real Estate, LLC (2910); Behavioral Healthcare Realty, LLC (2055); Clinical Revenue Management
Services, LLC (8103); Recovery Brands, LLC (8920); Referral Solutions Group, LLC (7817); Taj Media LLC (7047);
Sober Media Group, LLC (4655); American Addiction Centers, Inc. (3320); Tower Hill Realty, Inc. (0039); Lincoln
Catharine Realty Corporation (5998); AdCare Rhode Island, Inc. (2188); Green Hill Realty Corporation (4951);
AdCare Hospital of Worcester, Inc. (3042); Diversified Healthcare Strategies, Inc. (3809); AdCare Criminal Justice
Services, Inc. (1653); AdCare, Inc. (7005); Sagenex Diagnostics Laboratory, LLC (7900); RI - Clinical Services, LLC
(6291); Addiction Labs of America, LLC (1133); AAC Healthcare Network, Inc. (0677); AAC Holdings, Inc. (6142);
San Diego Professional Group, P.C. (9334). Grand Prairie Professional Group, P.A. (2102); Palm Beach Professional
Group, Professional Corporation (7608); Pontchartrain Medical Group, A Professional Corporation (1271); Oxford
Professional Group, P.C. (8234); and Las Vegas Professional Group - Calarco, P.C. (5901). The location of the
Debtors’ corporate headquarters is 200 Powell Place, Brentwood, TN 37027.
2
    Capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in the Motion.
                 Case 20-11648-JTD         Doc 726      Filed 11/05/20      Page 2 of 2




pursuant to 28 U.S.C. § 157(b); and venue of these Chapter 11 Cases and the Motion in this district

being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and after due deliberation,

           IT IS HEREBY ORDERED THAT:

           1.     The Motion is GRANTED to the extent set forth herein.

           2.     The automatic stay pursuant to section 362 of the Bankruptcy Code shall remain in

effect as to the actions styled Claudia Haugen & Kelly Haugen, Individually and as Heirs of the

Estate of Joseph Haugen v. BHR Greenhouse Real Estate, LLC, 096-307759-19, pending in the

96th Judicial District Court for Tarrant County, Texas (the “Texas State Court Action”) until the

earlier of (i) 14 days after the Effective Date (as defined in the Plan) of the Plan filed by the

Debtors, and (ii) 90 days after the date of entry of this Order.

           3.     Movant’s recovery, if any, in the Texas State Court Action shall be limited to the

extent of insurance, and Movant shall not be entitled to any recovery against the Debtors or their

estates.

           4.     The Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Order.




                                                             JOHN T. DORSEY
           Dated: November 5th, 2020                         UNITED STATES BANKRUPTCY JUDGE
           Wilmington, Delaware

                                                    2
